DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-9 are pending in this application (16/643,578) filed on 03/01/2020, along with a Preliminary Amendment filed on 03/01/2020. Applicant’s Preliminary Amendments have been entered for consideration in this office action.

Priority
3.	Applicant claims Priority for this application (16/643,578) filed as a 371 entry of PCT/JP2019/001782, filed on 01/22/2019, which claims Foreign Priority to Japanese Patent Application JP2018-040510 filed on 03/07/2018. Receipt is acknowledged and submitted papers have been placed of record in the file.

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement (IDS), filed on 04/05/2020, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Oath/Declaration
5.	The Oath/Declaration, filed on 03/01/2020, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 03/01/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.


Statements Regarding 112(f): 6th Paragraph
7. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combinationmay be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
8. 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
9. 	Claims 1-8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholders are not preceded by a structural modifier.
10. 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

11. 	A review of the specification shows that for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations of independent claim 1: "a call detector configured to …;", "a code generator configured to …,", "a structure code generator configured to …;", "a call code generator configured to …;",    and "a setting code generator configured to… .", the corresponding structure to perform the functions are executed by CPU 202 of support device 200, as disclosed in Applicant's Specification, paragraph [0034] referring to FIG. 4, paragraph [0033] referring to FIG. 3, and paragraphs [0054]-[0058] describing support device 200 referring to its hardware and 

12. 	It should be noted, that when the claim limitation does not use the phrase"means for" or "step for," examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term "means for").  Examiners will apply § 112 (f), to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., "filters"), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, sixth paragraph:  "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." This list is not exhaustive, and other non-structural terms may invoke § 112 (f). 
13. 	If applicant wishes to provide further explanation or dispute the examiner'sinterpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
14. 	If applicant does not intend to have the claim limitation(s) treated under 35U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011 ).


Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
17 	Claims 1-9 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Amano (US 2011/0119472 A1; Pub. Date: May 19, 2011; Filed: Dec. 29, 2010; hereinafter Amano), in view of Berliner et al. (US 6,247,067 B1; Date of Patent: Jun. 12, 2001; Filed: Mar. 29, 1996; hereinafter Berliner [cited by Applicant as a prior art in IDS filed on 04/05/2020]).
Regarding claim 1, Amano teaches:
(Original) A support device supporting development of a user program to be executed by a control device that controls a control target (See, e.g., Amano, Fig. 1; pars. [0036] - [0039]:  “…As shown in FIG. 1, the information processing device 100 includes an instruction execution unit 110, a function call notification unit 111, a function return notification unit 112, a call stack 113, a branch instruction notification unit 114, a branch result record unit 115, a branch result buffer 116, a branch prediction unit 117, an instruction fetch unit 118, and a compiler 119. 
The information processing device 100 is a processor that is connected to a storage device 200 and that consecutively reads and executes instructions stored in the storage device 200. 
 
The function call notification unit 111 detects function calls performed by the instruction execution unit 110 and notifies the call stack 113 to such effect.  Here, a function call is a subroutine call, one that calls a routine for executing one or more instructions. ,,,”  Examiner Note (EN):  Amano teaches: information processing device 100 includes an instruction execution unit that executes a sequence of instructions fetched from the storage device that were converted into executable format by compiler 119.), the support device comprising:

a call detector configured to scan the user program and detect a call expression calling a callable unit program configuring the user program from the user program (See, e.g., Amano, Fig. 1; par. [0039]:  “The function call notification unit 111 detects function calls performed by the instruction execution unit 110 and notifies the call stack 113 to such effect.  Here, a function call is a subroutine call, one that calls a routine for executing one or more instructions. …”  EN:  Amano teaches: function call notification unit 111 detects function calls, where a function call is a subroutine call, one that calls a routine for executing one or more instructions.); and  

a code generator configured to generate a code having a format executable by the control device from the user program (See, e.g., Amano, Fig. 1; par. [0163]:  “Additionally, compiler of the present invention converts source code indicating a function that includes a branch instruction into an instruction code sequence in a format executable by a computer,…”  EN:  Amano teaches: compiler converts source code indicating a function that includes a branch instruction into an instruction code sequence in a format executable by a computer.), wherein the code generator includes:

a structure code generator configured to generate a creation instruction code creating a structure storing association information (See, e.g., Amano, Fig. 1; par. [0163]:  “…the compiler generates instruction code for storing in the call stack at EN:  Amano teaches: the compiler generates instruction code for storing in the call stack at least one argument relating to the branch instruction out of all arguments of the function.) associating a name of an argument with a value set to the argument with respect to the call expression (See, e.g., Amano, Fig. 1; par. [0162]:  “…a value stored in a predetermined register within the instruction execution unit can be passed to the call stack as an argument, …”  EN:  Amano teaches: a value stored in a predetermined register within the instruction execution unit can be passed to the call stack as an argument.);
a setting code generator configured to set the value of the association information to the argument when the association information corresponding to the name of the argument is stored in the structure with respect to each argument  while the unit program includes at least one argument (See, e.g., Amano, Fig. 1; par. [0121]:  “The register is assigned by using code generated by the compiler 119 which indicates the number of the register in which the arguments should be stored, as explained in the above Embodiment and Variation.”  Also see, e.g., Amano, Fig. 10A; par. [0092] “In FIG. 10A, a program 1001 has a "switch" statement in which the argument of influence is the argument "a0".  Thus, the argument associated with the branch is "a0" as well.  Then, when the function "funcA" is called, the argument "a0" must be passed to the call stack 113.  For this reason, the structure is such that the first argument "a0" of "funcA" is stored in register 0.  In such a case, the code generated by the compiler 119 is, for instance, an instruction to store the first argument in register 0.  This is realized as, for example, "my r0 (a0)".  As described above, the argument passed to the call stack 113 is the value stored in register 0, and thus the argument associated with branching is stored in the call stack 113.”:  EN:  Amano teaches: using code generated by the compiler 119, for instance, an instruction to store the first argument in register 0, which indicates the number of the register in which the arguments should be stored, e.g., the argument associated with branching is stored in the call stack 113.), and to generate a setting instruction code setting a predetermined value to the argument when the association information is not stored (See, e.g., Amano, Fig. 1; pars. [0161] - [0162]: “…the call stack may obtain and store therein a value stored in one predetermined specific register …a value stored in a predetermined register within the instruction execution unit can be passed to the call stack as an argument, …” EN:  Amano teaches: a value stored in a predetermined register within the instruction execution unit can be passed to the call stack as an argument.).

Amano does not appear to explicitly teach:
a call code generator configured to convert the call expression into a call instruction code calling the unit program using an identifier of the structure; and
However, Berliner (US 6,247,067 B1), in an analogous art of compiling code, teaches:
a call code generator configured to convert the call expression into a call instruction code calling the unit program using an identifier of the structure (See, e.g., Berliner, Fig. 9; c5 ll 8-15: “FIG. 9 shows the logical operations implemented in device driver module 48 by the execute module 53 in this embodiment of the present invention.  Upon receiving the structured data from build/send module 52, operation 78 converts the data into IOCTL parameters 44 (FIG. 4B) for use by the virtual device driver.  The data used in formulating IOCTL parameters 44 is derived from the arguments provided by the application program call to DeviceIOControl.”  EN:  Berliner teaches: Upon receiving the structured data from build/send module 52, operation 78 converts the data into IOCTL parameters 44 for use by the virtual device driver, wherein data used in formulating IOCTL parameters 44 is derived from the arguments provided by the application program call to DeviceIOControl.); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Amano’s information processing device that executes a sequence of instructions that were converted into executable format by a compiler, by incorporating the teachings of Berliner that Amano by:  transparently converting program calls to a first device driver through a first interface in a first operating system, to program calls to a second device driver through a second interface in a second operating system. (See, e.g., Berliner, c2 ll 45-59).  Amano and Berliner are analogous arts directed generally to compiling code.

Regarding claim 2, Amano and Berliner teaches: 
(Original) The support device according to claim 1 (please see claim 1 rejection), wherein the structure code generator generates the creation instruction code creating the structure (See, e.g., Amano, Fig. 1; par. [0163]:  “…the compiler generates instruction code for storing in the call stack at least one argument relating to the branch instruction out of all arguments of the function that includes the branch instruction when a call for the function is executed.”  EN:  Amano teaches: the compiler generates instruction code for storing in the call stack at least one argument relating to the branch instruction out of all arguments of the function.) each time the call detector detects the call expression of the unit program (See, e.g., Amano, Fig. 1; par. [0039]:  “The function call notification unit 111 detects function calls … a function call is a subroutine call, one that calls a routine for executing one or more instructions. …”  EN:  Amano teaches: function call notification unit 111 detects function calls, where a function call is a subroutine call, one that calls a routine for executing one or more instructions.).

Regarding claim 3, Amano and Berliner teaches: 
(Original) The support device according to claim 1 (please see claim 1 rejection), wherein the structure code generator generates the creation instruction code creating the structure (See, e.g., Amano, Fig. 1; par. [0163]:  “…the compiler generates instruction code for storing in the call stack at least one argument relating to the branch instruction out of all arguments of the function that includes the branch EN:  Amano teaches: the compiler generates instruction code for storing in the call stack at least one argument relating to the branch instruction out of all arguments of the function.) for each kind of the unit program called by the call expression (See, e.g., Amano, Fig. 1; par. [0017]:  “…the device automatically obtains arguments of the function relating to a branch instruction for use as key information in branch prediction.”  EN:  Amano teaches: the device automatically obtains arguments of the function relating to a branch instruction.) detected by the call detector (See, e.g., Amano, Fig. 1; par. [0039]:  “The function call notification unit 111 detects function calls …”  EN:  Amano teaches: function call notification unit 111 detects function calls.). 


Regarding claim 4, Amano and Berliner teaches: 
(Currently Amended) The support device according to claim 1 (please see claim 1 rejection), wherein
the association information includes information indicating the name of the argument and information indicating the value (See, e.g., Amano, Fig. 4; par. [0045]:  “The program 400 has a function "funcA" that takes the arguments "a0", "a1", and "a2".  The argument "a0" is stored in register 0 and is pushed onto the call stack 113. …”  EN:  Amano teaches: argument "a0" is stored in register 0 and is pushed onto the call stack 113),
the information indicating the name of the argument includes an address of a storage area where the name of the argument is stored (See, e.g., Amano, Fig. 4; par. [0045]:  “The program 400 has a function "funcA" that takes the arguments "a0", "a1", and "a2".  The argument "a0" is stored in register 0 and is pushed onto the call stack 113. …”  EN:  Amano teaches: argument "a0" is stored in register 0 and is pushed onto the call stack 113) and 
the information indicating the value includes an address of a storage area where the value is stored (See, e.g., Amano, Fig. 4; par. [0045]:  “The program 400 has a function "funcA" that takes the arguments "a0", "a1", and "a2".  The argument EN:  Amano teaches: argument "a0" is stored in register 0 and is pushed onto the call stack 113).

Regarding claim 5, Amano and Berliner teaches: 
(Original) The support device according to claim 4 (please see claim 4 rejection), wherein
the argument represents a variable used in the user program(See, e.g., Amano, Fig. 4; par. [0045]:  “The program 400 has a function "funcA" that takes the arguments "a0", "a1", and "a2".  The argument "a0" is stored in register 0 and is pushed onto the call stack 113. …”  EN:  Amano teaches: The program 400 has a function "funcA" that takes the arguments "a0", "a1", and "a2".), and 
the information indicating the value includes one of the address of the storage area where the value is stored and the value, based on a type of a variable represented by the associated argument (See, e.g., Amano, Fig. 4; par. [0045]:  “The program 400 has a function "funcA" that takes the arguments "a0", "a1", and "a2".  The argument "a0" is stored in register 0 and is pushed onto the call stack 113. …”  EN:  Amano teaches: argument "a0" is stored in register 0 and is pushed onto the call stack 113).


Regarding claim 6, Amano and Berliner teaches: 
(Currently Amended) The support device according to claim 1 (please see claim 1 rejection),
wherein the unit program includes a function determining a setting content of each argument of the unit program (See, e.g., Amano, Fig. 17A; pars. [0138] – [0139]:  “FIG. 17A shows an example in which the call stack 113 has a larger capacity and stores not only the argument in register 0 but all of the arguments of the function received at function call time. …For the example of FIG. 17A, a structure is also possible in which argument "a0", argument "a1", and argument "a2" are stored in the EN:  Amano teaches: FIG. 17A shows a structure in which argument "a0", argument "a1", and argument "a2" are stored in the call stack.).


Regarding claim 7, Amano and Berliner teaches: 
(Currently Amended) The support device according to claim 1 (please see claim 1 rejection), 

And while, Amano teaches:
an address of an area where the structure is stored (See, e.g., Amano, Fig. 4; par. [0045]:  “The program 400 has a function "funcA" that takes the arguments "a0", "a1", and "a2".  The argument "a0" is stored in register 0 and is pushed onto the call stack 113. …”  EN:  Amano teaches: argument "a0" is stored in register 0 and is pushed onto the call stack 113).

Amano does not appear to teach:
wherein the call code generator converts the call expression into the call instruction code using, as the identifier of the structure, an address of an area where the structure is stored.
However, Berliner (US 6,247,067 B1), in the analogous art of compiling code, teaches:
wherein the call code generator converts the call expression into the call instruction code using, as the identifier of the structure, an address of an area where the structure is stored (See, e.g., Berliner, Fig. 9; c5 ll 8-15: “FIG. 9 shows the logical operations implemented in device driver module 48 by the execute module 53 in this embodiment of the present invention.  Upon receiving the structured data from build/send module 52, operation 78 converts the data into IOCTL parameters 44 (FIG. 4B) for use by the virtual device driver.  The data used in formulating IOCTL EN:  Berliner teaches: Upon receiving the structured data from build/send module 52, operation 78 converts the data into IOCTL parameters 44 for use by the virtual device driver, wherein data used in formulating IOCTL parameters 44 is derived from the arguments provided by the application program call to DeviceIOControl.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of  Amano and Berliner combination for information processing device that executes a sequence of instructions that were converted into executable format by a compiler, by further incorporating the teachings of Berliner that teaches “wherein the call code generator converts the call expression into the call instruction code using, as the identifier of the structure …”   A person having ordinary skill in the art would have been motivated toward such a modification to improve Amano and Berliner by:  transparently converting program calls to a first device driver through a first interface in a first operating system, to program calls to a second device driver through a second interface in a second operating system, where the data stream is built based on information contained in the calling parameters, and is transferred through the second interface to the second device driver. (See, e.g., Berliner, c2 ll 45-59).  Amano and Berliner are analogous arts directed generally to compiling code.


Regarding claim 8, Amano and Berliner teaches: 
(Currently Amended) The support device according to claim 1 (please see claim 1 rejection), wherein the setting code generator includes a processing instruction code generator configured to generate an instruction code performing predetermined processing when the unit program does not include the argument (See, e.g., Amano, Fig. 1; pars. [0161] - [0162]: “…the call stack may obtain and store therein a value stored in one predetermined specific register …a value stored in a predetermined register within the instruction execution unit can be passed to the call EN:  Amano teaches: a value stored in a predetermined register within the instruction execution unit can be passed to the call stack as an argument.).


Claim 9:
CRM Claim 9 is basically similar to rejected device Claim 1.  
As such, Claim 9 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Amano and Berliner, for similar rationale.


Conclusion
18.	Claims 1-9 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					March 20, 2021
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191